Title: To George Washington from William Goddard, 16 December 1793
From: Goddard, William
To: Washington, George


          
            Sir
            Johnston (near Providence) Decr 16, 1793.
          
          Removed to the humble Vale of rural Life, it was but recently that the “Memoirs of the
            Life of Charles Lee, Esquire,” &c. &c. fell under my observation—and as I once
            announced a Design of publishing a Work nearly similar in Title, though far different in
            Contents, I am impelled by the most unfeigned Respect to your Character, as well as
            Justice to myself, to address you on the Subject, presuming upon the Liberality and
            Candour I have formerly experienced from you, that you will give due Credit to my
            Assertions, when I utterly disclaim, as I now solemnly do, all Share, or Concern, in the
            printed “Memoirs,” that have been so improperly ushered (viâ London) to the Public
              Eye.
          The Editor, while I was absent, clandestinely took the Manuscripts of General Lee from
            my House, and urged by his Necessities and Avarice, hath, without Judgment to
            discriminate, compiled, and sent abroad, a heterogeneous Collection of Letters, Essays
            and Fragments—even private Letters, written to and by distinguished Characters, at
            Periods of Friendship and Confi dence, which ought, and, I am persuaded, was the Wish of
            the Writers, to have been buried in Oblivion.
          
          When I contemplated the Publication of the Memoirs of the late General Lee, my Design
            was to publish certain literary and military Papers, with such epistolary Writings, as
            would, I judged, by interesting the Public, at once promote my own Interest, as a
            Printer, and enhance the Fame of a departed Friend, who, it must be allowed, inherited,
            from Nature, a rare and brilliant Genius, and possessed a cultivated understanding—It
            was, indeed, foreign to my Design to introduce an Essay, a Letter, or a Sentiment, that
            would wound the Feelings, or excite the Disapprobation, of a single worthy Person—or
            cast the least Blemish upon the Reputation of General Lee, by sporting with his lively
            Sallies, and unguarded (because confidential) Communications—or even to give Currency to
            a single Line that, dying, he would wish to blot.
          Sensible, Sir, of the great Importance (particularly at this Juncture) of your
            Avocations, I shall not presume longer to obtrude on your time, having, I hope, been
            sufficiently explicit to exculpate myself from an Imputation of Disrespect to a
            Character—for whom, with applauding Millions, I feelingly accord my humble, tho’
            sincere, Tribute of grateful Veneration.
          
            William Goddard
          
        